Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 9/27/2021, Applicant, on 12/22/2021, amended claims 1-2, 4 and 6-9. Claims 1-2, 4 and 6-9 remain pending in this application and have been rejected below.
Response to Amendments
With respect to Applicant’s amendments, the 112 rejections are hereby removed.
Applicant’s amendments and arguments have been considered. The rejection under 35 U.S.C. 101 directed towards an abstract idea remains and is updated below.
Applicant's amendments and arguments have been considered. However, the 35 U.S.C. 103 rejection remains and is updated below.

Response to Arguments
With respect to the 101 arguments, Applicant argues that the pending claims are not drawn to any of the enumerated certain methods of organizing human activity (See Remarks at pg. 9). Specifically, Applicant argues that the present claims “are directed to a shared vehicle managing system that receives data from user terminals and determines a vehicle to be allocated to a user” (See Remarks at pg. 9). Examiner respectfully disagrees. Examiner notes that claims that receive vehicle data, analyze vehicle data and determine a vehicle to be allocated to a user recite certain methods of organizing human activity. It is even described in ¶0004 of the Applicant’s Specification that the motivation for the invention is to ease the trouble of a user to select one shared vehicle by himself/herself. This motivation is rooted in organizing the allocation of users and vehicles to improve business relations for the ease of a user. Therefore, based on the Applicant’s disclosure, the claims recite a judicial exception.

With respect to the 101 arguments, Applicant argues that the claims recite a “specific improvement over the prior art by increasing transportation efficiency” (See Remarks at pg. 11) and “a specific improvement over the prior art in the field of transportation technology” (See Remarks at pg. 13). Specifically, Applicant asserts that the claims are drawn to a practical application that applies any alleged abstract idea in a manner that imposes a meaningful limit on the alleged abstract idea (See Remarks at pg. 12). However, Examiner respectfully disagrees. The claims recite a method of organizing human activity, such that it improves the efficiency and user convenience of allocated shared vehicles. The additional elements presented in the claims include: “a shared vehicle managing system… comprising: a plurality of user terminals, each comprising a user interface and programmed to… a managing server in communication with the plurality of user terminals via a network, wherein the managing server comprises a processor coupled to at least one memory device, said processor programmed to” and “administrator terminal connected to the managing server via the network, the administrator terminal comprising: a user interface; and a processor coupled to at least one memory device, said processor.” These additional elements do not recite a specific improvement. Rather the additional elements are mere computer tools used to implement the abstract idea.

Also, with respect to the 101 arguments, Applicant argues that the subject matter is eligible under Step 2B (See Remarks at pg. 14). Specifically, Applicant argues that the claimed invention is statutory by attempting to analogize the claimed invention to claims analyzed and found eligible in Diamond v. Diehr, specifically by alleging that the claims recite a “improvement to the technological field of transportation by using use application data and other data to efficiently and conveniently allocate shared vehicles to users” (Remarks at pg. 14-15). However, Examiner respectfully disagrees. Examiner notes that, in Diamond v. Diehr, the analysis of data resulted in physical process of determining when to open a press and produce a synthetic rubber product.” The claims in Diamond v. Diehr recite a tangible and physical result, whereas the claims at issue analyze use application data and other data to efficiently determine a result of a shared vehicle allocation. The result of a shared vehicle allocation is not a tangible and physical result, but rather mere information provided to a user for securing a shared vehicle reservation (See Applicant’s Specification, ¶0048). 
With respect to the 102 arguments, Applicant argues that Whitt does not disclose the amended claim 1 (See Remarks at pgs. 15-16). Specifically, Applicant alleges that the amended claim language describes a shared vehicle with a small remaining amount of energy is allocated to a user who plans to travel a shorter distance, and thus the shared vehicle with a larger remaining amount of energy is more likely to remain available and await a more suitable user. Examiner notes that this argument is now moot, as the 102 rejection has been updated to a 103 rejection over Whitt et al. (US Patent Application Publication, 2019/0376802 with support in provisional application 62/681,661, hereinafter referred to as Whitt) in view of Ludwick et al. (US Patent Application Publication, 2019/0285425, hereinafter referred to as Ludwick). Examiner also notes that Ludwick discloses determining a suitable trip based on the vehicle charge status, vehicle charge capacity and the trip distance; whereas, vehicles with low charge status for serving only short trips. Accordingly, Whitt in view of Ludwick discloses the amended claim language. See the updated 103 rejection below.
 
Priority
 Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/23/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Examiner’s Note
Claim 4 is not compliant with 37 CFR 1.121 because they include changes to the previous
claim language, but fail to include the appropriate markings to indicate the changes that have been
made.

Specifically, claim 4, from the previous set of claims, (Claims 12/2/2020) is disclosed as:

4. (Original) The shared vehicle managing system according to claim 3, wherein the allocation processing unit is configured to calculate a travel distance difference by subtracting the total travel distance from a target total travel distance set for each shared vehicle according to an operation period thereof and to allocate the one shared vehicle with a large travel distance difference to the user.

The claim 4 from the current set of claims (Claims 12/22/2021) is disclosed as:

4. (Currently Amended) The shared vehicle managing system according to claim [[3]] 1 wherein the vehicle information includes a total travel distance measured by an odometer of each shared vehicle, and the processor is further programmed to_ 335468-309 F2565PCT-US calculate a travel distance difference by subtracting the total travel distance from a target total travel distance, wherein the target total travel distance is set for each shared vehicle according to an operation period thereof, and wherein the operation period is based on a date and a time of operation start and a current date; and [[to]] allocate the one shared vehicle having a positive travel distance difference to [[the]] a user of the plurality of users.

Examiner notes that the claimed language, “with a large travel distance difference to the user,” from the previous set of claims from 12/2/2020, is not presented in the current set claims. If the Applicant wishes to omit this claim language, appropriate markings a required to indicate the canceled claim language.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is first noted that the claimed system in claims 1-2, 4 and 6-9 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1-2, 4 and 6-9.

In accordance with Step 2A, Prong One, claims 1-2, 4 and 6-9 are rejected because the claimed invention is directed to the abstract idea without significantly more.

The independent claim recites:
	receive an input operation; and 
generate use application information in response to the input operation by each user, wherein the use application information includes information about a scheduled travel distance; and 
store vehicle information about each shared vehicle, wherein the vehicle information includes a remaining amount of energy; 
receive, from the plurality of user terminals, the use application information; 
subsequent to receiving the use application information, acquire the scheduled travel distance based on the use application information; 
subsequent to acquiring the scheduled travel distance, set a travelable distance for each shared vehicle based on the remaining amount of energy; and 
allocate, based on at least the use application information, one shared vehicle to a user of the plurality of users, wherein a difference between the travelable distance of the allocated one shared vehicle and the scheduled travel distance thereof is within a prescribed range
The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations;
advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, the recited claimed limitations set forth an arrangement that manages the allocation of a shared vehicle based on user use application information. 

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of “a shared vehicle managing system… comprising: a plurality of user terminals, each comprising a user interface and programmed to… a managing server in communication with the plurality of user terminals via a network, wherein the managing server comprises a processor coupled to at least one memory device, said processor programmed to” and “administrator terminal connected to the managing server via the network, the administrator terminal comprising: a user interface; and a processor coupled to at least one memory device, said processor programmed to” receive data (e.g. “generate use application information in response to an input operation by each user,” etc.); process data (e.g. “allocate one shared vehicle to a user based on the use application information, and the use application information does not include information about designation of the one shared vehicle but includes information about a scheduled travel distance;” etc.); store data (e.g. store vehicle information about each shared vehicle, the vehicle information includes information about whether each shared vehicle is a long-distance vehicle;” etc.); display data and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recite the additional elements – “a shared vehicle managing system… comprising: a plurality of user terminals, each comprising a user interface and programmed to… a managing server in communication with the plurality of user terminals via a network, wherein the managing server comprises a processor coupled to at least one memory device, said processor programmed to” and “administrator terminal connected to the managing server via the network, the administrator terminal comprising: a user interface; and a processor coupled to at least one memory device and said processor.” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of manages the allocation of a shared vehicle based on user use application information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, when considered as a whole, merely use conventional computer components to receive and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more according to the Berkheimer standard, it is noted in the Applicant’s Specification, that “each user terminal 3 includes a user interface 3A configured to display an input screen and a message and to accept an input operation by each user, and a processing unit 3B composed of an arithmetic unit, memory, and the like. For example, the user terminal 3 consists of a smartphone, a mobile phone, or a personal computer… the administrator terminal 5 includes a user interface 5A configured to display an input screen and a message and to accept an input operation by the administrator, and a processing unit SB composed of an arithmetic unit, memory, and the like. For example, the administrator terminal 5 consists of a smartphone, a mobile phone, or a personal computer.  Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the July 2015 Update: Subject Matter Eligibility, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See July 2015 Update: Subject Matter Eligibility, pg. 7). From the interpretation of the July 2015 Update and the Specification, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claims 2,4 and 6-9 recite limitations which further limit acquiring and processing vehicle allocation information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-2 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Whitt et al. (US Patent Application Publication, 2019/0376802 with support in provisional application 62/681,661, hereinafter referred to as Whitt) in view of Ludwick et al. (US Patent Application Publication, 2019/0285425, hereinafter referred to as Ludwick).

As per Claim 1, Whitt discloses a shared vehicle managing system for renting a plurality of shared vehicles to a plurality of users, comprising: a plurality of user terminals (Whit: See Fig. 11 for plurality of users and Fig. 13 for a plurality of requesting devices), each comprising a user interface programmed to: 

a)	receive an input operation on the user interface from a user; and 	generate use application information in response to the input operation by each user, wherein the use application information includes information about a scheduled travel distance (Whitt: ¶0032-0035, 0040-0042, 0055: A dynamic transportation matching system may communicate with one or more requesting device and/or personal mobility vehicles over network. A requesting device may input a request with user data including geolocation information, such as a current location and destination location.  Also, the transportation request includes a distance of the user’s travel route. See Fig. 2 and ¶0023 where the requesting device is a cell phone with a user interface.); and 

b)	a managing server in communication with the plurality of user terminals via a network, wherein the managing server comprises a processor coupled to at least one memory device, said processor programmed to: store vehicle information about each shared vehicle, wherein the vehicle information includes a remaining amount of energy (Whitt: Fig.9 and ¶0040, 0048-0049, 0067-0069: A dynamic transportation matching system communicates with various requesting devices and various PMVs through a network. A personal mobile vehicle may store status information and other vehicle type data in a database on a server and report it to the dynamic transportation matching system. The vehicle status may include operability, total mileage, battery charge [remaining amount of energy] and other status metrics. See ¶0101 where each device and system include at least one memory device and at least one physical processor.); 

d)	receive, from the plurality of user terminals, the use application information; subsequent to receiving the use application information, acquire the scheduled travel distance based on the use application information (Whitt: ¶0034, 0037-0038, 0041: A dynamic transportation matching system may receive a transportation request from a requesting device. A transportation request may include a requestor identifier with user data and/or user profile. The user data includes user vehicle preferences and other suitable information. Additionally, the travel request may include characteristic data such as the distance that will be covered by the anticipated travel route and/or any other feature of the anticipated travel route that may be more suited to one PMV type over another.);  

g)	allocate, based on at least the use application information, one shared vehicle to a user of the plurality of users, wherein a difference between the travelable distance of the allocated one shared vehicle and the scheduled travel distance thereof is within a prescribed range (Whitt: ¶0060, 0068-0069: An evaluation module of the dynamic transportation matching system may analyze an anticipated travel route of transportation requestor. The system may receive and/or identify an anticipated travel route of transportation requestor as part of matching requesting device to an appropriate personal mobility vehicle type. An evaluation module may identify one or more route features that are associated with the anticipated travel route, such as the travel distance covered by the anticipated travel route. The dynamic transportation matching system may compare vehicle statuses, such as a battery charge status, to determine the vehicle most suitable for fulfilling the transportation request. A transportation requestor may have declared an anticipated travel route that covers a relatively long range and requires a PMV that is capable of covering a long distance without having to recharge. Dynamic transportation matching system may accordingly select a vehicle with a high battery charge as indicated by the relevant vehicle status. A dynamic transportation matching system may determine that vehicle status indicates that personal mobility vehicle has sufficient travel range to fulfill the transportation request, while vehicle statuses indicate that other personal mobility vehicles do not have sufficient travel range remaining. Examiner notes that the long-distance vehicles are determined by the prescribed travel range or distance of the transportation request.).

Whitt does not explicitly disclose; however, Ludwick discloses:

f)	subsequent to acquiring the scheduled travel distance, set a travelable distance for each shared vehicle based on the remaining amount of energy (Ludwick: ¶0081: A server may determine a suitable trip based on the vehicle charge status, vehicle charge capacity and the trip distance. As an example, the server computing devices may set vehicles with low charge status for serving only short trips.); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Whitt with Ludwick’s optimization of matching vehicles using heuristics, such as setting distances based on vehicle charge, because the references are analogous/compatible, since each is directed toward matching appropriate vehicles to a user, and because incorporating Ludwick’s optimization of matching vehicles using heuristics, such as setting distances based on vehicle charge, in Whitt would have served Whitt’s pursuit of optimizing and balancing mileage across personal mobile vehicles (See Whitt, ¶0067); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 2, Whitt in view of Ludwick discloses the shared vehicle managing system according to claim 1, wherein the vehicle information includes information about whether each shared vehicle is a long-distance vehicle, and wherein the processor is further programmed to: acquire the scheduled travel distance based on the use application information; and allocate the one shared vehicle preset as the long-distance vehicle to a user of the plurality of users in a case where the scheduled travel distance is longer than a prescribed determination value (Whitt: ¶0049, 0060 and 0068-0069: An evaluation module of the dynamic transportation matching system may analyze an anticipated travel route of transportation requestor. The system may receive and/or identify an anticipated travel route of transportation requestor as part of matching requesting device to an appropriate personal mobility vehicle type. See ¶0049, where personal mobile vehicle may store status information and other vehicle type data in a database on a server and report it to the dynamic transportation matching system. An evaluation module may identify one or more route features that are associated with the anticipated travel route, such as the travel distance covered by the anticipated travel route. The dynamic transportation matching system may compare vehicle statuses, such as a battery charge status, to determine the vehicle most suitable for fulfilling the transportation request. A transportation requestor may have declared an anticipated travel route that covers a relatively long range and requires a PMV that is capable of covering a long distance without having to recharge. Dynamic transportation matching system may accordingly select a vehicle with a high battery charge as indicated by the relevant vehicle status. A dynamic transportation matching system may determine that vehicle status indicates that personal mobility vehicle has sufficient travel range to fulfill the transportation request, while vehicle statuses indicate that other personal mobility vehicles do not have sufficient travel range remaining. Examiner notes that the long-distance vehicles are determined by the prescribed travel range or distance of the transportation request.).

As per Claim 8, Whitt in view of Ludwick discloses the shared vehicle managing system according to claim 1, wherein the vehicle information includes a use history of each shared vehicle (Whitt: Fig.9 and ¶0048-0049, 0067-0069 and 0098: A personal mobile vehicle may store status information and other vehicle type data in a database on a server and report it to the dynamic transportation matching system. The vehicle status may include operability, total mileage, battery charge and other status metrics. See ¶0098 for historical data store which includes historical request data, route data and other ride related data.).

Whitt does not explicitly disclose; however, Ludwick discloses wherein the processor is further programmed to: acquire a standby period of each shared vehicle based on the use history; and allocate the one shared vehicle to a user of the plurality of users, wherein the standby period of the one shared vehicle is longer than a prescribed determination value (Ludwick ¶0079-0083: Heuristics are used to determine vehicle tasks with optimization functions. Specifically, past data from past trips are used in optimization models to minimize wait times and minimize empty miles driven by the fleet. Heuristics are used to determine a matching vehicle to a user request in a fleet of vehicles. Specifically, an example of a heuristic may include a maximum threshold wait-time [stand-by period being longer than a prescribed determination value] applied to determine the selected vehicle).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Whitt with Ludwick’s optimization of matching vehicles using heuristics because the references are analogous/compatible, since each is directed toward matching appropriate vehicles to a user, and because incorporating Ludwick’s optimization of matching vehicles using heuristics in Whitt would have served Whitt’s pursuit of optimizing and balancing mileage across personal mobile vehicles (See Whitt, ¶0067); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Whitt et al. (US Patent Application Publication, 2019/0376802 with support in provisional application 62/681,661, hereinafter referred to as Whitt) in view of Ludwick et al. (US Patent Application Publication, 2019/0285425, hereinafter referred to as Ludwick) in further view of Ramirez et al. (US Patent Application Publication, 2016/0171521, hereinafter referred to as Ramirez).

As per Claim 4, Whitt discloses the shared vehicle managing system according to claim 1, wherein … and the processor is further programmed to: calculate a travel distance difference by subtracting the total travel distance from a target total travel distance, wherein the target total travel distance is set for each shared vehicle according to an operation period thereof, and wherein the operation period is based on a… time of operation start…; and allocate the one shared vehicle having a positive travel distance difference to a user of the plurality of users (Whitt: ¶0060 and 0068-0069: An evaluation module of the dynamic transportation matching system may analyze an anticipated travel route of transportation requestor. The system may receive and/or identify an anticipated travel route of transportation requestor as part of matching requesting device to an appropriate personal mobility vehicle type. An evaluation module may identify one or more route features that are associated with the anticipated travel route, such as the travel distance covered by the anticipated travel route [target total travel distance]. The dynamic transportation matching system may compare vehicle statuses, such as a battery charge status, to determine the vehicle most suitable for fulfilling the transportation request. A transportation requestor may have declared an anticipated travel route that covers a relatively long range and requires a vehicle that is capable of covering a long distance without having to recharge. Dynamic transportation matching system may accordingly select a vehicle with a high battery charge as indicated by the relevant vehicle status. A dynamic transportation matching system may determine that vehicle status indicates that personal mobility vehicle has sufficient travel range to fulfill the distance of the transportation request, while vehicle statuses indicate that other personal mobility vehicles do not have sufficient travel range remaining. See ¶0063 for operation time period based on the route start time. Examiner notes that a difference between the distance allotted by the battery charge and the distance required by the anticipated travel route of the transportation request must be calculated to determine if there is sufficient range to fulfill the request. This difference would be required to be positive for a vehicle deemed to have sufficient travel range remaining.).

Whitt does not explicitly disclose; however, Ramirez discloses the vehicle information includes a total travel distance measured by an odometer of each shared vehicle (Ramirez: ¶0105-0106: A vehicle sensor, such as an odometer, may detect and store vehicle information including distance traveled.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Whitt with Ramirez’s detection of vehicle data because the references are analogous/compatible, since each is directed toward accessing the fitness of a vehicle to navigate a particular route, and because incorporating Ramirez’s detection of vehicle data in Whitt would have served Whitt’s pursuit of utilizing distance and travel request data to determine a vehicle to best fulfill a transportation request (See Whitt, ¶0038); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Whitt does not explicitly disclose; however, Ludwick discloses wherein the operation period is based on a date and a time of operation start and a current date (Ludwick ¶0053 and 0060: Current time and date parameters may define a current trip and be used to predict future demand data.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Whitt with Ludwick’s use of operation period trip data because the references are analogous/compatible, since each is directed toward matching appropriate vehicles to a user, and because incorporating Ludwick’s use of operation period trip data in Whitt would have served Whitt’s pursuit of optimizing predicted travel times (See Whitt, ¶0081); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 6, Whitt in view of Ludwick discloses the shared vehicle managing system according to claim 1, wherein the use application information includes destination information, wherein the vehicle information includes information about whether each shared vehicle is provided with… region equipment, and wherein the processor is further programmed to: acquire weather information about a destination in a use period based on the destination information; determine whether there is a need for the … region equipment based on the weather information; and allocate one shared vehicle provided with the … region equipment to a user of the plurality of users in a case where there is the need for the… region equipment (Whitt: ¶0030-0033, 0046 and 0066: The dynamic transportation matching system may query a weather service to determine weather conditions at the time when the transportation requestor is expected to embark upon the anticipated travel route (See ¶0066, where the anticipated travel route of the user information includes a route start and route destination). Weather and environmental information may be used to determine a suitable vehicle to allocate and fulfill a transportation request. Vehicle information may include vehicle type (i.e. specific model based on the capabilities and designs of the model) that determines if the vehicle type is equipped to navigate in inclement weather (i.e. a vehicle that has better gripping tires to navigate through puddles).)

Whitt does not explicitly disclose, however Ramirez discloses vehicle information includes information about whether each shared vehicle is provided with cold region equipment… a need for cold region equipment based on weather information and cold region equipment (Ramirez: ¶0177, 0182 and 0185: Vehicle data may include make or model of the vehicle, current capabilities and features of the vehicle, such as by identifying an ability of a vehicle to drive in inclement weather. An anticipated route may be generated for a user. The system server can receive weather data (e.g., rain, snow, sleet, and hail amounts, temperatures, wind, road conditions, visibility, etc.) to determine the impact on the route. As an example, it may be determined if the vehicles tires are suitable to drive in snow/inclement weather and the route calculator may generate a plurality of routes accordingly.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Whitt with Ramirez’s determination of a vehicle’s ability to navigate through inclement weather because the references are analogous/compatible, since each is directed toward accessing the fitness of a vehicle to navigate a particular route, and because incorporating Ramirez’s determination of a vehicle’s ability to navigate through inclement weather in Whitt would have served Whitt’s pursuit of  tracking and determining a vehicle’s suitability to safely travel in inclement weather (See Whitt, ¶0033); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 7, Whitt in view of Ludwick discloses the shared vehicle managing system according to claim 1 and allocate the one shared vehicle to a user of the plurality of users based on the use application information (Whitt: ¶0032-0035, 0040-0042, 0055: A dynamic transportation matching system may communicate with one or more requesting device and/or personal mobility vehicles over network. A requesting device may input a request with user data including geolocation information, such as a current location and destination location. The dynamic matching system may match/assign requesting devices to specific types of personal mobility vehicles (i.e. bikes, scooters, car, etc.) based on the transportation request requiring use application information.).

Whitt does not explicitly disclose, however Ramirez discloses wherein the processor is further programmed to: store driving skill information about a driving skill of each user… and the driving skill information (Ramirez: ¶0186: A database is established and stores features of a driver, such as the driver’s skill level to drive on one or more road segments. The system may account for the skill level of the driver in the generation of routes.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Whitt with Ramirez’s determination of suitability to travel a particular route because the references are analogous/compatible, since each is directed toward accessing the fitness of a vehicle to navigate a particular route, and because incorporating Ramirez’s determination of suitability to travel a particular route in Whitt would have served Whitt’s pursuit of evaluating the suitability of an anticipated travel route of a transportation request (See Whitt, ¶0051); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 9, Whitt in view of Ludwick discloses the shared vehicle managing system according to claim 1, further comprising… and generate, in response to receiving the input operation by an administrator allocation…information, wherein the processor of the managing server is further programmed to allocate the one shared vehicle to a user of the plurality of users also based on the allocation… information (Whitt: ¶0032-0035, 0040-0042, 0055: A dynamic transportation matching system may communicate with one or more requesting device and/or personal mobility vehicles over network. A requesting device may input a request with user data including geolocation information, such as a current location and destination location. The dynamic matching system may match/assign requesting devices to specific types of personal mobility vehicles (i.e. bikes, scooters, car, etc.) [allocation information] based on the transportation request requiring use application information. See ¶0097 where the system may include one or more managing servers.).

Whitt does not explicitly disclose, however Ramirez discloses further comprising an administrator terminal, the administrator terminal connected to the managing server via the network, the administrator terminal comprising: a user interface; and a processor coupled to at least one memory device, said processor programmed to: receive an input operation on the user interface of the administrator terminal from an administrator; generate … allocation policy information … allocation policy information (Ramirez: ¶0073-0075, 0114, 0117, 0121-0123 and 0171: An external computer systems, such as an insurance system server of an insurance company, financial institution, or other entity, may communicate over a wireless transmission network. The insurance system server may include a user interface screen to run a user-initiated application and various databases to store vehicle information. The insurance system is configured to communicate vehicle data to vehicle systems and sensors. Based on a risk score of a route, the insurance company may input policy information.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Whitt with Ramirez’s determination of risk information regarding a particular route because the references are analogous/compatible, since each is directed toward accessing the fitness of a vehicle to navigate a particular route, and because incorporating Ramirez’s determination of risk information regarding a particular route in Whitt would have served Whitt’s pursuit of evaluating the suitability of an anticipated travel route of a transportation request (See Whitt, ¶0051); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cauwer et al. (2017: A Data-Driven Method for Energy Consumption Prediction and Energy-Efficient Routing of Electric Vehicles in Real-World Conditions):  This paper presents an energy consumption prediction method for EVs, designed for energy-efficient routing.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/BRIAN M EPSTEIN/             Supervisory Patent Examiner, Art Unit 3683